Citation Nr: 1044230	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent 
for degenerative disc disease with left lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran contends that his service-connected degenerative disc 
disease is worse than the current evaluation contemplates.  In a 
December 2007 notice of disagreement (NOD), the Veteran asserts 
that his back pain has worsened and that he is forced to take 
more pain medication to manage his current condition.  He further 
added in a May 2009 substantive appeal, via a VA Form 9, that he 
is incapacitated at least two days every week due to his 
disability and has extremely little ability to move his back.  
Such symptomatology, if confirmed by objective evidence, could be 
productive of a higher disability evaluation for the veteran.  

A review of the record indicates that the Veteran's last VA 
examination for his service-connected degenerative disc disease 
was in May 2006.  The record reflects that the Veteran has not 
been afforded a more recent VA examination to assess the current 
severity of his back disability.  The Board finds that further 
examination is required so that the decision is based on a record 
that contains a current examination.  An examination too remote 
for rating purposes cannot be considered 'contemporaneous.'  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for the appropriate 
VA examination to determine the current 
severity and impairment of his service-
connected degenerative disc disease with left 
lower radiculopathy.  The claims file must be 
made available to the examiner in conjunction 
with the examination.  Any and all indicated 
evaluation studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Range of motion studies should 
be accomplished and the examiner should 
indicate whether because of the Veteran's 
age, body habits, neurologic disease, or 
other factors not the result of disease or 
injury of the spine, the range of motion of 
the spine in this particular individual 
should be considered normal for this 
individual.  The examiner should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the Veteran's low back.  The 
examiner should also offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability (in addition 
to orthopedic disability) as a manifestation 
of the service-connected low back disability.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  The examiner 
should express any such additional functional 
loss in terms of additional degrees of 
limited motion of the lumbar spine.  The 
examiner should also indicate whether there 
is any ankylosis of the lumbar spine, and if 
so, whether such is favorable or unfavorable, 
and the extent of such ankylosis.  Finally, 
the examiner should provide an opinion as to 
the duration of incapacitating episodes of 
intervertebral disc syndrome that the Veteran 
has experienced during the past 12 months, 
and the evidence used to form that opinion.  
The claims file must be made available to the 
examiner and the opinion should reflect that 
such review has been accomplished.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



